PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/485,990
Filing Date: 14 Aug 2019
Appellant(s): KOJIMA CHEMICALS, CO., LTD.



__________________
Kenneth Salen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 25, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 6, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
(I) At page 7 of the Appeal Brief, appellant notes the rejections being argued are that of:
(Ground 1) The rejection of claims 12-13, 15 and 23  under 35 U.S.C. 103 as being unpatentable over Bengston et al (US 5235139) in view of Mallory et al  (US 4407869).
(Ground 2) The rejection of claims 12-13 and 15 under 35 U.S.C. 103 as being unpatentable over Bengston et al (US 5235139) in view of Feldstein (US 4181760).
The Examiner notes that there was also the rejection of claim 23 at paragraph 11 of the December 6, 2021 Office Action of:	
(Ground 3) The rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Bengston in view of Feldstein as applied to claims 12-13 and 15 above, and further in view of Mallory et al (US 4407869).
The Examiner notes that appellant appears to provide a single combined set of arguments for all rejections, that would include independent claim 12 and the dependent claims.

	(II) At pages 7-9 of the Appeal Brief, appellant provides citations of authority/case law, but does not make any specific arguments regarding the present claims on those pages.
	(III) At pages 10-12 of the Appeal Brief, appellant discusses what is claimed, and argues what is understood by the term “electroless strike plating”, arguing that it means that the film thickness of the plating film obtained by this plating method is very thin, and it is not meant to refer to any requirement of addition of palladium catalyst, and that those skilled in the art immediately understand the meaning of this term of art, and that the present invention gets superior results and also does not require the addition of a palladium catalyst, such that the meaning of the term “electroless strike plating” in the present application is a method of forming a very thin nickel plating film as claimed in the present application, and this allows a uniform and also dense film in which there are virtually no non-deposition superfine areas (holes) on the surface and the film has superior barrier performance, referring to the problem described by appellant and the good results in the Example and submitted experimental data.
	The Examiner notes that what is claimed as to strike plating is what in independent claim 12 is claimed as “forming a uniform nickel film directly on a surface of a copper material by an electroless nickel strike plating method not including treatment with a palladium catalyst”.  Under the “Claim Interpretation” section of the Office Acton of December 6, 2021 (paragraph 4), the Examiner indicated that she understood the strike plating as claimed “to be that directly performed without using a palladium catalyst and meeting the other requirements of the claims such as thickness claimed”.  Appellant refers to providing a very thin film thickness.  The Examiner understands the film thickness of the electroless nickel strike plating method to be 0.005 to 0.3 microns, since that is the film thickness claimed.  As to the strike plating not specifically having any requirement as to palladium catalyst, since claim 12 specifically requires the method “not including treatment with a palladium catalyst”, it is understood that the strike plating method claimed does not include performance using a palladium catalyst.  It is noted that as discussed in the rejections, Bengston describes an electroless nickel strike plating/coating (using the term “strike”, note column 1, lines 25-35, column 6, lines 50-55, column 8, lines 50-60, where the strike plating thickness can be in the claimed range, such as 0.102 microns, or 4 microinches, column 8, lines 50-60), and Bengston also notes that such strike plating can be with no catalytic activation required on copper (note column 4,lines 30-40), with no indication therefore, that palladium catalyst would be required.  Additionally, the secondary reference to Mallory describes, at column 5, lines 1-10, plating rates per hour of electroless nickel coating, which when shortened to a time such as one minute (described by Bengston for the deposition time of the strike coating from a commercial nickel boron bath to get 0.102 microns, note column 8, line 50-60), would give thickness values overlapping that claimed as possible (note that 0.2-05 mil/hour would be about 0.08 to 0.21 micron/min).  Additionally, the secondary reference to Feldstein describes providing a thin layer of less than or somewhat thicker than 1000 Angstroms, or 0.1 microns, note column 4, lines 40-55, which would also give thickness values overlapping that claimed as possible.  Thus, the references are all directed to electroless nickel plating that it would be understood can be in the claimed thickness, where Bengston further describes using known nickel-boron baths, which can have nickel salt, reducing agent such as dimethylamine borane (n-dimethylamine borane, which provides the boron), complexing agents, etc. and commercial baths to provide the nickel-boron plating (note column 6, lines 25-55, column 8, lines 50-60) indicating “strike” plating thickness (which is what appellant argues is required for the strike plating) can be provided by known nickel-boron electroless solutions.  As to the uniformity of the film provided, the Examiner has discussed why the nickel film provided by the combination of references would be understood to be uniform with a uniform thickness as claimed in the 35 USC 103 rejections of the claims (noting the Office Action of December 6, 2021) and that position is maintained here.  As to benefits argued of a dense nickel coating with no non-deposition areas, and high barrier performance, these are not claimed, other than claiming a uniform nickel film with a uniform thickness.  As to a showing of criticality/unexpected benefits as to the claimed features giving a dense and uniform film, this is discussed below (see section (V) below).
	(IV) At pages 12-13 of the Appeal Brief, appellant provides statements as to rejections made by the Examiner, as discussed for section (I) above. The Examiner notes that the Example cited in the rejection from Feldstein was Example VI (note column 8, lines 10-30 was cited, with discussion of the nickel salt, DMAB, citric acid, pH of 7.8 and temperature of 37 degrees C, all in Example VI) not Example IV.
	(V) At pages 13-18 of the Appeal Brief, appellant provides arguments as to the rejections made by the Examiner, arguing that the rejections have been overcome upon a showing of unexpectedly superior results associated with the claimed invention, noting a Declaration (Watanabe Declaration) dated July 14, 2021 (the Examiner notes this is provided to the Office on July 16, 2021), throughout the range of claimed nickel concentration and nickel plating film thickness. Appellant argues that the Examiner has pointed to secondary references that happen to exemplify only one claimed recitation that happens to fall in the claimed range, where the references equally teach recitations outside the claimed range, where it is argued that neither Mallory nor Feldstein prompt one of skill to expect any particular result throughout the claimed ranges but not outside the claimed ranges, with no prompting or expectation of any particularly desirable result in the claimed range.  Appellant also argues that Feldstein is not directed to strike plating methods in any event, where in this regard the Examiner is maintaining that “electroless strike plating” is merely a plating performed without using palladium catalyst, rather than Appellant’s intended and emphasized meaning of placement of a thin nickel plating on a non-catalytic surface.
	Appellant further argues that in the prior art, thickening of the film is usually used to improve barrier properties, where here a film in the thickness range claimed achieves superior barrier performance, and so even if the cited documents combined, one would not have been directed to arrive at the presently claimed invention demonstrating the superior effect.  It is argued that a showing of criticality has been made as demonstrated in the Watanabe Declaration, where different thicknesses and concentrations with the composition shown in paragraphs 0056-0060 of the present specification with adjusted nickel concentration, where the results  (note Table 1 on page 15 of the Appeal Brief) show criticality, and where further examples of different complexing agents and reducing agents indicates the probative value has been extended across the spectrum of possible complexing agents and reducing agents.  Appellant concludes that none of the cited art discloses or suggests the surface condition of the nickel plating film, where the film of the present invention as claimed is uniform even with film thickness very thin, and also has no or very few non-deposition superfine areas, enabling  dense film to be formed, and these items are not disclosed or suggested by the prior art.  
	Appellant argues that the Examiner, at page 15 of the Office Action of December  6, 2021, concedes that “applicant has provided a showing of their range[s] having unexpectedly superior results, Mallory and Feldstein [the secondary references] are cited as to showing a specific nickel concentrations that can be used, giving examples in the claimed range, that would therefore give a specific suggested amount of nickel to use within the claimed range as a known acceptable amount to provide.”  It is argued that the Examiner is conflating requirements of anticipation with that of obviousness, citing case law as to anticipation, rather than obviousness. Appellant note that the ranges overlap, and that examples in the secondary references (of some but not all of the claimed parameters) exist both inside and outside the claimed ranges, however, this would be merely representative of overlapping ranges and rejections based on such overlapping ranges have been rebutted by appellant’s demonstration of criticality associated with the claimed invention.
The Examiner has reviewed these arguments, however, her position that the rejection is proper remains.  As to the secondary references to Mallory or Feldstein happening to exemplify only one claimed recitation that happens to fall in the claimed range, and also teaching recitations outside the claimed range, and not prompting one of ordinary skill in the art to expect any particular result throughout the claimed ranges but not outside the claimed ranges, while appellant has provided a showing of their range having unexpectedly superior results, Mallory and Feldstein are cited to as showing a specific nickel concentrations that can be used in the plating solution(along with carboxylic acid in the plating solution, including in the Example solutions), giving examples of concentration in the claimed range, that would therefore give a specific suggested amount of nickel to use within the claimed range as a known acceptable amount to provide.  Note "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)), indicating how even when ranges are claimed, only one point or example in the range needs to be provided for a rejection. Therefore, the issue of showing criticality for the ranges does not apply, because the rejection actually indicates to use a value within the claimed range. While other values outside the claimed range may be included, since Mallory and Feldstein exemplify values in the claimed range for the nickel concentration, they would give a teaching of a concentration value that is suggested to be used as a specifically known value that works and would therefore be a value to use.
Furthermore, as to Feldstein not be directed to strike plating methods (for the rejection where Feldstein is used as the secondary reference), firstly, the primary reference to Bengston shows providing an electroless nickel strike plating of a nickel-boron plating, on copper, without palladium catalyst, and also with a thin coating to the extent claimed, so would provide a nickel strike coating with an electroless nickel plating without needing palladium catalyst, and as a thin electroless nickel plating in the thickness range claimed.  Bengston indicates electroless nickel boron baths are well known in the art and even describes the Example of using a commercial solution as discussed in the rejection. This would indicate that known nickel boron baths can be used to provide “nickel strike plating” with platings in the thickness range claimed.   Feldstein, as discussed in the rejection, further describes how a promoter/developer solution that deposits a thin layer of nickel overlapping the range claimed and on the order of that of Bengston can be provided by depositing nickel from a solution using a reducing agent of DMAB (dimethylamine borane, and so boron containing), for example (similarly as in Bengston, note Bengston, column 6, lines 25-55), and then further nickel plated, so giving the features of an electroless nickel strike plating (noting the thinness of the plating), with an example bath of nickel salt, DMAB, and citric acid (carboxylic acid), with pH and temperature in the claimed range of claim 13 to deposit on copper (and as well there is no palladium catalyst described).   This would therefore be understood to provide a plating as a nickel strike plating with the thinness features desired.   
While specifically special barrier coating performance, etc. is not singled out as occurring from the combination of  Bengston and Mallory or Feldstein with values in the claimed range, as discussed in the rejections above, there is still a valid motivation to use conditions from Mallory or Feldstein to provide a predictably acceptable amount of nickel to use in a bath for the nickel strike plating, where the actual examples give amounts known to work, so suggested amounts to use.   The Examiner notes that when using Mallory, it also shows in the as art nickel and DMAB (boron source) amounts in a plating solution that gives boron amounts in the plating in an amount in the range desired by Bengston (note the rejection of December 6, 2021). As to the meaning of “electroless strike plating” as discussed earlier in the Appeal Brief, appellant refers the term meaning the thickness of the plating film obtained by this plating method is very thin, and not mean to refer to any requirement of addition of palladium catalyst (but the present claimed method also does not want the addition of a palladium catalyst), and the Examiner has provided Bengston as noting strike plating the claimed thickness range, and without catalyst, and Feldstein would also indicate this as discussed above, and Mallory would be understood to be usable as well, noting the nickel-boron plating bath provided and plating rate provided allowing thickness based on the time plated (note the discussion in section (III) above).  As to the benefits indicated by appellant, it is understood that providing a plating solution of the conditions and materials and amounts as claimed and plating on copper within the thickness range claimed will give the same benefits, even if the reason for plating/combining the references is not for these specific benefits. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Also note that Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
As to the arguments regarding the showing of criticality, appellant in the Watanabe declaration and the arguments refers to criticality for the nickel concentration and nickel plating thickness, however, again, the Examiner is of the position that particular values in in the critical range are suggested by the prior art, with the primary reference to Bengston giving an exemplary teaching of the nickel strike plating thickness in the claimed range, indicating a thickness value to use in the claimed range, and thus in the critical value range.  Additionally, as to the nickel concentration values in the critical range, as discussed above, the secondary references to Mallory or Feldstein are cited as to the suggestion to use values that are in the critical range.  This is not  rejections based on the optimization of overlapping ranges, where the demonstration of criticality overcomes the rejection, but rather rejections based on using the specific values taught by Mallory or Feldstein that are within the claimed range and therefore the showing of criticality does not apply, because the suggestion is to use values within the critical range.  Therefore, while appellant shows criticality for the ranges of concentration and thickness, the suggestion from the prior art is to use nickel concentration and plating thickness values in the claimed critical ranges from the specific values taught in the Examples of the prior art.
Appellant has not provided any separate arguments for dependent claims 13, 15 and 23, and therefore the Examiner understands that these claims stand or fall with the arguments as to independent claim 12 as discussed above.















For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718                                                                                                                                                                                                        
Conferees:
Gordon Baldwin
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718      

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.